Citation Nr: 0626614	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the Oakland, California Regional Office 
(RO) that denied service connection for hearing loss 
disability and tinnitus.

In a May 2005 rating decision, the RO granted service 
connection for hearing loss.  This issue is no longer on 
appeal.

In his substantive appeal the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In May 2005, he 
indicated that he would accept a Board videoconference 
hearing instead.  He was scheduled for such a hearing in June 
2006, but did not report.  His hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005).



FINDING OF FACT

The evidence is against a finding that current tinnitus began 
in service or is otherwise the result of a disease or injury 
in service.



CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in May 2004, the RO notified 
the veteran of the evidence needed to substantiate his claim 
for service connection for tinnitus.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the May 2004 
VCAA letter told the veteran to send to VA any evidence in 
his possession that pertained to his appeal. 

The notice was in fact provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records 
and afforded him a comprehensive VA examination in January 
2005 addressing the disorder at issue on appeal.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

Additionally, the veteran was afforded a teleconference 
hearing on his claim in June 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that his current tinnitus is a result of 
noise exposure he experienced while in the Navy.  
Specifically, the veteran claims that he was exposed to loud 
cannon firings and other noises while aboard various ships 
during the Korean War.  The veteran claims that as a result, 
he has had ear aches and hearing problems since his service.

The veteran's service medical records contain no mention of 
tinnitus.  

In an August 1955 separation examination, the veteran's 
hearing again was listed as normal.  There were no mentions 
of tinnitus.

In July 2002, the veteran presented to Craighton Chin, M.D., 
for a consultation and evaluation of his hearing.  The 
veteran reported a long history of recurrent ear infections 
since his time in the Korean War.  Tinnitus was not reported.

Records dated from January 2003; to March 2004 show 
complaints of recurrent problems with ear infections and 
difficulty hearing.  In January 2003, it was noted that he 
had a history of noise exposure with post-service carpentry 
and was on board a destroyer during the Korean War.  
Assessments included mild to moderate sensorineural hearing 
loss and otitis media with effusion with myringitis.  There 
was no mention of tinnitus.

In January 2005, the veteran underwent a VA audiology 
examination.  The examiner noted a review of the veteran's 
claims file.  The examiner noted the veteran's noise exposure 
in active duty which included combat in Korea aboard a 
destroyer and exposure to gun fire.  The veteran also had 
post-service noise exposure from over thirty years as a 
carpenter.

The examiner found that the veteran had tinnitus, which had 
its onset 10 years earlier.  The tinnitus was periodic as it 
occurred once a day and lasted for minutes.  The examiner 
determined that the veteran's tinnitus was "normally 
occurring" and not due to noise exposure.

In March 2005, Dr. Chinn wrote that the veteran had been 
treated for the past two years for hearing loss and ear 
infections.  He added that the veteran's hearing loss and 
tinnitus were more likely than not to have been initiated by 
his exposure to gun fire and other ship noise during his 
active duty in the Navy.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.  The most recent VA examination in January 
2005 diagnosed him with tinnitus that originated ten years 
before the examination.

The veteran is also competent to report in-service exposure 
to noise from the firing of shipboard guns.  His service 
personnel records confirm that he participated in action with 
United Nations Forces in the Far East, and was awarded 
decorations denoting participation in the Korean War.  He 
describes the noise exposure as occurring under conditions of 
combat, and the noise exposure is consistent with the 
circumstances of that combat.  38 U.S.C.A. § 1154(b) (West 
2002); see Sizemore v. Principi, 18 Vet App 264 (2004) 
(holding that firing weapons against enemy forces could 
constitute participation in combat). 

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.  As noted, there are 
conflicting medical opinions on this question.

Dr. Chinn's March 2005 statement links current tinnitus to 
the in-service noise exposure.  This statement is, however, 
misleading, inasmuch as it suggests that Dr. Chinn had 
treated the veteran for tinnitus.  In fact, the treatment 
records show no findings of tinnitus.  Dr. Chinn's statement 
also considers an incomplete, and hence inaccurate, history.  
Dr. Chinn addressed only the in-service noise exposure 
without acknowledging the decades long noise exposure after 
service.

The VA examiner, on the other hand, did review the claims 
folder, and noted an accurate history.  The VA opinion is, 
therefore, more probative.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  For the reasons just 
stated the Board favors the VA opinion over that of Dr. 
Chinn.

The veteran has expressed his belief that current tinnitus is 
related to the in-service noise exposure.  As a layperson, 
however, he is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


